                                      IN THE UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF VIRGINIA
                                               ROANOKE DIVISION

                        CRIMINAL MINUTES - INITIAL APPEARANCE - COMPLAINT


Case No.: 7:19-MJ-00051                                                       Date: 5/16/2019

Defendant: Robert Kovacic, custody                                      Counsel: Christine Lee, FPD

PRESENT:          JUDGE:                       Robert S. Ballou            TIME IN COURT: 19 min
                  Deputy Clerk:                K. Brown
                  Court Reporter:              K. Brown/FTR
                  U. S. Attorney:              Tony Giorno
                  USPO:                        Mike Terry
                  Case Agent:                  Hunter Durham
                  Interpreter:                 Yelena Franklin (phone), sworn



INITIAL APPEARANCE

         Initial Appearance. Defendant(s) advised of charges, rights and nature of proceedings.
         Defendant requests appointment of counsel. CJA 23 completed; FPD appointed.
         Government moves for detention.
         Detention hearing continued to 6/3/2019 at 1:00pm.
         Deft. remanded to custody.


Additional Information:
4:10
Parties present and represented by counsel.
A hearing will be set at a later date addressing the issues of extradition.
Government moves for detention. Deft requests a detention hearing.
Detention hearing set for Monday, 6/3 at 1:00pm.
Defendant remanded.
Adjourned.
4:29
